Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-16 18-19, 2, 23, 25, 29, 30, 32, and 33 are directed to inventions non-elected without traverse.  Accordingly, claims 11-16 18-19, 2, 23, 25, 29, 30, 32, and 33 been cancelled.
Examiner notes that Applicants request rejoinder of the withdrawn claims based on the dependence from claims 1 and 5, but in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. See MPEP 821.04. Here, claims 1 and 5 are directed to methods of making the exosomes and the nonelected inventions are directed to the final product and methods of using the product. For these two inventions, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113. As such, there may be other methods of making the loaded exosomes, therefore all the limitations of the allowed claims are not incorporated into the withdrawn claims and they are not eligible for rejoinder.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon further search, Examiner has found that both exosomes and cell penetrating peptides allow an active to penetrate cells. But where both produce the same result, there does not appear to be motivation to combine the two means into a single form where the encapsulated cell penetrating peptide would already be delivered within the cell by the exosome. These concepts are separately discussed in El-Andaloussi (Nature Protocols, Vol 7 No 12 (2012) 2112-2126) where cell penetrating peptides are included on the surface of the exosomes, but there is no motivation or discussion about .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612